Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Status
2.	Claims 21-40 are pending in the present application. 
3.	Claims 21 and 31 are currently amended.
Claim Rejections - 35 USC § 103
4.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 21-25 and 30-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over John A. Hauck (U.S. Patent Application Publication No. Thapliyal et al. (U.S. Patent Application Publication No. 2017/0056057 A1), in view of Wicke et al. (“Conversion of Point-Sampled Models to Textured Meshes”), in view of Gupta et al. (U.S. Patent Application Publication No. 2004/0044441 A1), in view of Suzman et al. (U.S. Patent Application Publication No. 2015/0050997 A1), and further in view of Han et al. (U.S. Patent Application Publication No. 2010/0238137 A1).
6.	Regarding Claim 21 (Currently Amended), Hauck discloses A computer-implemented method (paragraph [0009] reciting “An object of the present invention is to provide a convenient, easy-to-use system and method for ultrasonically imaging a desired portion of a beating heart.”; 
	paragraph [0030] reciting “In a preferred embodiment the navigation circuitry 80 is linked for data transfer (as depicted by arrow 82) to a computer system 90 having a user interface to allow control of the navigation circuitry. …”) for generating a model of an interior surface of a heart, (paragraph [0010] reciting “Another object of the present invention is to provide a system for identifying, on a context map, the location of an image obtained of an interior surface of a beating heart via ultrasound.”;	paragraph [0011] reciting “Yet another object of the present invention is to build a model of a heart chamber through sequential ultrasound imaging with collection and calculation of position and orientation data.”) the method comprising: 	While Hauck does not explicitly disclose, Thapliyal discloses acquiring a first set of location data points (paragraph [0074] reciting “FIG. 10 is an example flow chart 1000 of methods of the present disclosure. In step 1010, a first region of a chamber of body tissue is sensed, using a catheter. … The set of echo-anatomical data In some embodiments, the sensing of the first region and the sensing of the second region are performed without requiring direct physical contact to be established with the first surface or the second surface. The ultrasound transducer may continuously move during the sensing of the first region and the sensing of the second region, in some embodiments. …”;
	paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The first 3-d map of the first region comprises at least some points.) from a catheter equipped with a sensor; (paragraph [0015] reciting “A method of mapping tissue includes sensing a first region and a second region of a chamber of body tissue with a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  	Ultrasound transducer corresponds to a sensor that catheter is equipped with.)	generating a first surface model from the first set of location data points, the first surface model representative of a first region of a structure of interest; paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The first 3-d map of the first region comprises at least some points.) 	acquiring a second set of location data points (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The second 3-d map of the first region comprises at least some points.) from the catheter equipped with the sensor; (paragraph [0015] reciting “A method of mapping tissue includes sensing a first region and a second region of a chamber of body tissue with a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  generating a second surface model from the second set of location data points, the second surface model representative of a second region of a structure of interest (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The second 3-d map of the first region comprises at least some points.) 	generating a composite surface model of the interior surface of the heart comprised of the first surface model and the second surface model joined together, (paragraph [0015] reciting “… A three-dimensional surface map is generated using the set of echo-anatomical data from each region. The surface maps of the regions are combined to form a combined surface map.”;
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features. …”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck with Thapliyal so that a clear 3D map of the 
	While the combination of Hauck and Thapliyal does not explicitly disclose, Wicke discloses wherein the composite surface includes a multi-faceted surface; (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 2, section 3.1. Triangulation, reciting “We use the Cocone and Tight Cocone algorithms [ACDL02, DG03] for triangulation. Tight Cocone always generates a watertight triangulation, while the Cocone algorithm can be used to triangulate non-manifold surfaces. The triangulations produced by these algorithms are generally of good quality. In the presence of noise, a less susceptible triangulation method, for example Robust Cocone [DG04], can be used.”  The point cloud of Hauck can be triangulated into multi-faceted 3D model.)
	decimating a number of facets of the multi-faceted surface. (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 3, section 3.2. Simplification, reciting “We aim to separate textures and geometry, hence the mesh is simplified in a second step. This ensures that the mesh resolution adequately represents the object geometry, and is not influenced by the object texture. We use Garland and Heckbert’s method [GH97] to simplify the mesh. We only allow pair contractions along edges of the mesh. This eliminates the possibility of connecting previously unconnected parts of the mesh, which would cause problems in the texture generation procedure.  Without changing the texture generation algorithm, simplification steps can be replaced with a different surface reconstruction method that is insensitive to texture information present in the set of samples, for instance using an implicit function as intermediate representation [HDD􀀀92].”;
	page 5, paragraph 2 reciting “Another class of artifacts is introduced by surface patches with depth complexity greater than one. Figure 4 (b) shows an example. If a small part of the geometry is entirely discarded by the simplification, the rendering will result in discontinuities along the contours.”  The simplification discards portions of the triangulated 3D model, therefore some facets of the multi-faceted model are discarded.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck and Thapliyal with Wicke so that the triangulated 3D model is decimated so less memory is devoted to storing a 3D model without sacrificing its shape and details.
	While not explicitly disclosed by the combination of Hauck, Thapliyal, and Wicke, Gupta discloses defining a bounding box using a location data point included in the at least one of the first and second sets of location data points; (paragraph [0032] reciting “… The cuboid is defined as a bounding box in 3D with one axis perpendicular to the floor surface and its orientation adapted to minimize its volume but to fit all points of an object inside the cuboid. In other words, a cuboid is in the shape of a closed box comprised of three pairs of rectangular faces placed opposite each other 
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, and Wicke with Gupta so that the 3D model of the heart can be shown in bounding boxed form.  This allows the user to see a more definitive and simplified version of the heart chamber area thus allowing for more intuitive understanding of the 3D model.
	While not explicitly disclosed by the combination of Hauck, Thapliyal, Wicke, and Gupta, Suzman discloses altering a dimension of the bounding box to include the location data point and the calculated location data points; (paragraph [0042] reciting “… the user can resize the bounding box to surround the sunflower and to define the 3-D volume space that the user envisions the sunflower as having. By creating the bounding box, the user gives the 2D drawing a 3D volume, and informs the computing device how to account for the item in the orthographic view for purposes of collision detection and depth sorting/surface hiding. …”
	Thus the size of the bounding box can be resized.  As explained above, the box can be resized to be bigger but does not need to be done based on the location of the location data point.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, Wicke, and Gupta with Suzman so that the bounding box in Gupta can be resized based on any changes to the 3D object model.  This is a beneficial modification as it allows for the 3D object to change over 
	While not explicitly disclosed by the combination of Hauck, Thapliyal, Wicke, Gupta, and Suzman, Han discloses calculate additional location data points based on the location of the location data point to obtain calculated location data points; (paragraph [0035] reciting “The virtual object display device 101 selects an appropriate gesture for controlling the virtual object 103 according to the acquired motion information of the virtual object control device 102. That is, the virtual object display device 101 can analyze a user's action to operate the virtual object control device 102, and determine a gesture appropriate to the user's action according to the analyzed results. The determined gesture may be a selection gesture for selecting the virtual object 103, a moving gesture for changing a display position of the virtual object 103, an expansion/contraction gesture for increasing or reducing the size of the virtual object 103, and a rotation gesture for rotating the virtual object 103. How the virtual object display device 101 selects which gesture using the acquired motion information will be described below in more detail.”  Since the virtual object is increasing in size, the number of points also increases such that the surface area is larger.  These extra points are within the points previously acquired as the larger objects looks the same but has merely changed in dimensions.  Thus the extra points calculated to generated a virtual object increased in size is based on previously generated points that remain in the size increased 3D virtual object.)
	The limitation altering a dimension of the bounding box to include the location data point and the calculated location data points; is obvious in view of 
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, Wicke, Gupta, and Suzman with Han so that the user has the freedom to increase size of decrease size of a 3D virtual object.  This is a beneficial modification as it allows for the user to better view a 3D object that is chosen for size increase/decrease.
7.	Regarding Claim 22 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 21, wherein the first set of location data points comprises a first plurality of sensed location data points and the second set of location data points comprises a second plurality of sensed location data points. (paragraph [0069] reciting “… Each point in the PC is defined by a 3D vector representing the location and pointing direction of the ultrasound beam. Adjacent points in the PC are combined to form a 3D image, resulting in a 3D surface reconstruction where surfaces can represent the endocardium, epicardium, including other structures, and other tissue characteristics. The methods of the present disclosure uniquely generate the PC from A-mode data, and apply unique filtering of the PC data prior to 3D surface reconstruction. The presentation of the PC and subsequent 3D surface are also 
	paragraph [0070] reciting “In some embodiments, three-dimensional image maps can be created that account for motion of the heart and/or catheter as illustrated in the family of motion maps of FIGS. 8A-8D. The ultrasound transducer gathers data, such as a first set of echo-anatomical data and a second set of echo-anatomical data for first and second regions in a cardiac chamber, over a plurality of cardiac and respiratory cycles. …”)
8.	Regarding Claim 23 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 21, wherein the method includes enclosing a first volume with the first surface model and enclosing a second volume with the second surface model. (paragraph [0069] reciting “… Use of A-mode sensing with precise control of the ultrasound beam from the catheter tip in the present disclosure is a non-linear, piece-wise or sequential approach to creating a 3D map of the target volume. …”;
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features. …”)
9.	Regarding Claim 24 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 23, wherein the method includes enclosing the first volume and the second volume with the composite surface model. (paragraph [0068] reciting “… Use of A-mode sensing with precise control of the 3D map of the target volume. …”;
	paragraph [0070] reciting “… The combined map is formed by averaging the first set of echo-anatomical data and the second set of echo-anatomical data over the plurality of cardiac and respiratory cycles. In some embodiments, the combined surface map is a family of combined maps, where each map in the family of combined surface maps represents a point in time in the plurality of cardiac and respiratory cycles. …”;
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features. …”)
10.	Regarding Claim 25 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 21, wherein the composite surface model is a three-dimensional surface model. (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050.”;
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features.”)
11.	Regarding Claim 30 (Previously Presented), Thapliyal further discloses The computer-implemented method of claim 21, wherein the first surface model and the second surface model intersect one another. (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. Step 1055 involves analyzing the echo-anatomical data from The identifiable anatomical feature may be, for example, a pulmonary vein, a left atrial appendage, or a carina near pulmonary veins. The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  	The entire interior region of the heart is scanned by the catheter and regions that are connected or intersect each other are also collectively combined together in the end.)
12.	Regarding Claim 31 (Currently amended), Hauck discloses for generating a model, (paragraph [0010] reciting “Another object of the present invention is to provide a system for identifying, on a context map, the location of an image obtained of an interior surface of a beating heart via ultrasound.”;	paragraph [0011] reciting “Yet another object of the present invention is to build a model of a heart chamber through sequential ultrasound imaging with collection and calculation of position and orientation data.”) 
	While Hauck does not explicitly disclose, Thapliyal discloses A non-transitory computer readable medium comprising instructions the instructions executable by a processor to: (paragraph [0072] reciting “… The calculations are performed by a console of the treatment system, where the console includes computer software along with memory and processor hardware components to perform the calculations.  …”)	acquire a first set of location data points from a catheter equipped with a sensor, (paragraph [0015] reciting “A method of mapping tissue includes sensing a first region and a second region of a chamber of body tissue with a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  	Ultrasound transducer corresponds to a sensor that catheter is equipped with.)the first set of location data points comprising a first plurality of sensed location data points corresponding to a first region of a multi-dimensional anatomic structure of interest; (paragraph [0074] reciting “FIG. 10 is an example flow chart 1000 of methods of the present disclosure. In step 1010, a first region of a chamber of body tissue is sensed, using a catheter. … The set of echo-anatomical data includes distances between the ultrasound transducer and the surface at the plurality of points. In some embodiments, the sensing of the first region and the sensing of the second region are performed without requiring direct physical contact to be established with the first surface or the second surface. The ultrasound transducer may continuously move during the sensing of the first region and the sensing of the second region, in some embodiments. …”;
	paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data 
	generate a first surface model from the first set of location data points, the first surface model representative of the first region of the multi-dimensional anatomic structure of interest; (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The first 3-d map of the first region comprises at least some points.)	Reference No.: 0G-049505US/065513-001222acquire a second set of location data points from the catheter equipped with the sensor, (paragraph [0015] reciting “A method of mapping tissue includes sensing a first region and a second region of a chamber of body tissue with a catheter, the catheter comprising an ultrasound transducer. The sensing includes moving the ultrasound transducer of the catheter over a surface of the region along a sensing pattern, and using the ultrasound transducer to gather a set of echo-anatomical data in an amplitude mode at a plurality of points along the sensing pattern. …”  	Ultrasound transducer corresponds to a sensor that catheter is equipped with.) the second set of location data points comprising a second plurality of sensed location data points corresponding to a second region of the multi-dimensional anatomic structure of interest; (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The second 3-d map of the first region comprises at least some points.)	generate a second surface model from the second set of location data points, the second surface model representative of the second region of the multi-dimensional anatomic structure of interest (paragraph [0075] reciting “Using data collected during the sensing of the first and second regions, a first 3-D map of the first region is generated in step 1040, and a second 3-D map of the second region is generated in step 1050. ... The analysis of the maps for an identifiable anatomical feature can include selecting point locations in the first 3-dimensional surface map and the second 3-dimensional surface map using data from an electromagnetic position tracking system per step 1057; and comparing spatial gradients in the selected point locations against a feature overlap criteria.”  The second 3-d map of the first region comprises at least some points.) 	generate a composite surface model comprised of the first surface model and the second surface model joined together. (paragraph [0015] reciting “… A 
	paragraph [0076] reciting “The first and second maps are combined in step 1060 to form a combined surface map, using the identifiable anatomical features. …”)
	While the combination of Hauck and Thapliyal does not explicitly disclose, Wicke discloses wherein the composite surface includes a multi-faceted surface; (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 2, section 3.1. Triangulation, reciting “We use the Cocone and Tight Cocone algorithms [ACDL02, DG03] for triangulation. Tight Cocone always generates a watertight triangulation, while the Cocone algorithm can be used to triangulate non-manifold surfaces. The triangulations produced by these algorithms are generally of good guality. In the presence of noise, a less susceptible triangulation method, for example Robust Cocone [DG04], can be used.”  The point cloud of Hauck can be triangulated into multi-faceted 3D model.)
	decimating a number of facets of the multi-faceted surface. (Abstract reciting “…The point cloud is triangulated and decimated so it adequately represents the object geometry. …”;
	page 3, section 3.2. Simplification, reciting “We aim to separate textures and geometry, hence the mesh is simplified in a second step. This ensures that the mesh resolution adequately represents the object geometry, and is not influenced by the object texture. We use Garland and Heckbert’s method [GH97] to simplify the mesh. We simplification steps can be replaced with a different surface reconstruction method that is insensitive to texture information present in the set of samples, for instance using an implicit function as intermediate representation [HDD􀀀92].”;
	page 5, paragraph 2 reciting “Another class of artifacts is introduced by surface patches with depth complexity greater than one. Figure 4 (b) shows an example. If a small part of the geometry is entirely discarded by the simplification, the rendering will result in discontinuities along the contours.”  The simplification discards portions of the triangulated 3D model, therefore some facets of the multi-faceted model are discarded.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck and Thapliyal with Wicke so that the triangulated 3D model is decimated so less memory is devoted to storing a 3D model without sacrificing its shape and details.
	While not explicitly disclosed by the combination of Hauck, Thapliyal, and Wicke, Gupta discloses defining a bounding box using a location data point included in the at least one of the first and second sets of location data points; (paragraph [0032] reciting “… The cuboid is defined as a bounding box in 3D with one axis perpendicular to the floor surface and its orientation adapted to minimize its volume but to fit all points of an object inside the cuboid. In other words, a cuboid is in the shape of a closed box comprised of three pairs of rectangular faces placed opposite each other 
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, and Wicke with Gupta so that the 3D model of the heart can be shown in bounding boxed form.  This allows the user to see a more definitive and simplified version of the heart chamber area thus allowing for more intuitive understanding of the 3D model.
	While not explicitly disclosed by the combination of Hauck, Thapliyal, Wicke, and Gupta, Suzman discloses altering a dimension of the bounding box to include the location data point and the calculated location data points; (paragraph [0042] reciting “… the user can resize the bounding box to surround the sunflower and to define the 3-D volume space that the user envisions the sunflower as having. By creating the bounding box, the user gives the 2D drawing a 3D volume, and informs the computing device how to account for the item in the orthographic view for purposes of collision detection and depth sorting/surface hiding. …”
	Thus the size of the bounding box can be resized.  As explained above, the box can be resized to be bigger but does not need to be done based on the location of the location data point.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, Wicke, and Gupta with Suzman so that the bounding box in Gupta can be resized based on any changes to the 3D object model.  This is a beneficial modification as it allows for the 3D object to change over 
	While not explicitly disclosed by the combination of Hauck, Thapliyal, Wicke, Gupta, and Suzman, Han discloses calculate additional location data points based on the location of the location data point to obtain calculated location data points; (paragraph [0035] reciting “The virtual object display device 101 selects an appropriate gesture for controlling the virtual object 103 according to the acquired motion information of the virtual object control device 102. That is, the virtual object display device 101 can analyze a user's action to operate the virtual object control device 102, and determine a gesture appropriate to the user's action according to the analyzed results. The determined gesture may be a selection gesture for selecting the virtual object 103, a moving gesture for changing a display position of the virtual object 103, an expansion/contraction gesture for increasing or reducing the size of the virtual object 103, and a rotation gesture for rotating the virtual object 103. How the virtual object display device 101 selects which gesture using the acquired motion information will be described below in more detail.”  Since the virtual object is increasing in size, the number of points also increases such that the surface area is larger.  These extra points are within the points previously acquired as the larger objects looks the same but has merely changed in dimensions.  Thus the extra points calculated to generated a virtual object increased in size is based on previously generated points that remain in the size increased 3D virtual object.)
	The limitation altering a dimension of the bounding box to include the location data point and the calculated location data points; is obvious in view of 
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify Hauck, Thapliyal, Wicke, Gupta, and Suzman with Han so that the user has the freedom to increase size of decrease size of a 3D virtual object.  This is a beneficial modification as it allows for the user to better view a 3D object that is chosen for size increase/decrease.
13.	Regarding Claim 32 (Previously Presented), Hauck further discloses The non-transitory computer readable medium of claim 31, wherein the multi-dimensional anatomic structure of interest is a heart. (paragraph [0010] reciting “Another object of the present invention is to provide a system for identifying, on a context map, the location of an image obtained of an interior surface of a beating heart via ultrasound.”)
14.	Regarding Claim 33 (Currently amended), Thapliyal further discloses The non-transitory computer readable medium of claim 31, further comprising instructions executable to acquire a third set of location data points comprising a third plurality of sensed location data points corresponding to a third region of the multi- dimensional anatomic structure of interest, (paragraph [0051] reciting “... Although two regions are discussed in this example and elsewhere in this disclosure for wherein the first set of location data points, the second set of location data points, and the third set of location data points are each collected at different times. (paragraph [0053] reciting “The sensed data is then used by the console P to generate a 3-dimensional surface map of the sensed portion of the atrial tissue. Thus the present system is useful for echo-anatomical mapping of the target tissue surface, such as a portion of, or the entire surface of the left or right atrium of the heart. The surface map may include the entire target treatment surface, or it may include only a section of the treatment surface. Because the catheter may require repositioning several times during mapping of the entire surface, it may be easier to map a section of the target surface, reposition the catheter, and then map another section. Also, in addition to positioning requirements, scanned sections may be limited to certain areas due to memory or data processing limitations of the system.”  	The claim language is interpreted under broadest reasonable interpretation in light of the Specification.  The Specification does not disclose anything about capturing both data sets that lead to two models at the same time so this limitation must be reasonably interpreted to mean capturing the data points through a sequence of time.)
15.	Claims 26 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck, in view of Thapliyal, in view of Wicke, in view of Gupta, in view of Suzman, in view of Han, and further in view of Michael J. Lee (U.S. Patent No. 7,317,456 B1)
16.	Regarding Claim 26 (Previously Presented), while the combination of Hauck, Thapliyal, Wicke, Gupta, Suzman, and Han does not explicitly disclose, Lee discloses The computer-implemented method of claim 21, further comprising generating a first bounding box for the first surface model and a second bounding box for the second surface model. (see FIG. 1; col. 3, lines 35-47 reciting “The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to maintain as much as possible the overall shape of the object being rendered.”  	Each of the first and second 3D maps with point cloud can be surrounded by and permeated with a bounding box as disclosed in Lee.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Hauck, Thapliyal, Wicke, Gupta, Suzman, and Han with Lee so that additional bounding boxes can be generated.  This is a beneficial modification so that user can generated multiple bounding boxes to focus on multiple portions of a 3D environment for better viewing. 
17.	Regarding Claim 35 (Previously Presented), while the combination of Hauck, Thapliyal, Wicke, Gupta, Suzman, and Han does not explicitly disclose, Lee discloses The non-transitory computer readable medium of claim 31, further comprising instructions executable to construct a voxel grid for the first set of location data points and the second set of location data points. (see FIG. 1; col. 3, lines 35-47 reciting “The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to maintain as much as possible the overall shape of the object being rendered.”  	Each of the first and second 3D maps with point cloud can be surrounded by and permeated with a bounding box as disclosed in Lee.)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the combination of Hauck, Thapliyal, Wicke, Gupta, Suzman, and Han with Lee so that additional bounding boxes can be generated.  This is a beneficial modification so that user can generated multiple bounding boxes to focus on multiple portions of a 3D environment for better viewing.
18.	Claims 27-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck, in view of Thapliyal, in view of Wicke, in view of Gupta, in view of Suzman, in view of Han, in view of Lee, in view of Garg et al. (U.S. Patent Application Publication No. 2012/0001909 A1), and further in view of Eric J. Voth (U.S. Patent Application Publication No. 2009/0167755 A1).19.	Regarding Claim 27 (Previously presented), Lee further discloses The computer-implemented method of claim 26, further comprising: generating a first voxel grid that corresponds to the first bounding box and a second voxel grid that corresponds to the second bounding box; (col. 3, lines 19-47 reciting “FIGS. 1A and B illustrate the transformation of an irregular, unorganized cloud of data points 100 into a regular, organized volumetric data or "voxel" set 120. Point cloud 100 is a point set with a high magnitude of data points which may be represented in a 3D floating point, cartesian coordinate system having an x-axis, a y-axis and a z-axis. Voxel set 120 is a three-dimensional array of voxels represented in an alternate 3D integer, cartesian coordinate system having an x'-axis, a y'-axis, and a z'-axis. A voxel set may be a cube with equal x', y', and z' dimensions or it may be a box with unequal x', y', and z' dimensions. In accordance with the present invention, each point P(x, y, z) in the point cloud 100 and its associated set of attributes, such as intensity or color, normals, density and/or layer data, are mapped to a voxel V(x', y', z') in the voxel set 120. Given that the point cloud has a high magnitude of points, multiple points from the point cloud may be mapped to a single voxel. The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to maintain as much as possible the overall shape of the object being rendered.”  and determine which voxels in the first voxel grid and the second voxel grid are to be used in generating the first surface model and the second surface model; (paragraph [0027] reciting “In one example, the volumetric representation 203 of the object 200 may be generated from the surface representation 201 using a filling algorithm, such as "voxelization." Voxelization includes placing a three-dimensional (3-D) surface model of an object within a 3-D grid of cells, where each cell of the grid represents a voxel. The resulting grid contains 1) voxels that are completely inside the object, 2) voxels that are completely outside of the object, and 3) voxels that intersect the surface of the object. To illustrate the voxelization concept, FIG. 3 shows object 301 placed within grid 303 containing multiple cells 305. It should be appreciated that while object 301 is shown as a two-dimensional (2-D) object in FIG. 3, object 301 may be a 3-D object extending both into and out of the page.”)	It would have been obvious to a person of ordinary skills in the art at the time of the claimed invention of the present application to modify the teachings of Hauck, Thapliyal, Wicke, Gupta, Suzman, Han, and Lee with Garg so that the point cloud generated by inserting the catheter into the heart as disclosed by Hauck and modified by Thapliyal can be further use the teachings of Garg to generate the 3D surfaces from the point clouds of each of the maps that are created by Thapliyal and placed into a voxel grid as disclosed in Lee.
	While not explicitly disclosed by Hauck, Thapliyal, Wicke, Gupta, Suzman, Han, Lee and Garg, Voth discloses and generating the composite surface model using an alpha-hull approximation. (paragraph [0035] reciting “In a first substep 42, the algorithm identifies at least a point of alpha shape 34 from which to begin the generation process. In an exemplary embodiment, this "start point" is at least a point of the alpha shape that is shared by the convex hull of point cloud 30. In alternate embodiments, rather than or in addition to identifying points or vertices of alpha shape 34 that are shared by the convex hull, the algorithm identifies one or more edges 38 of alpha shape 34, and/or, most commonly, one or more facets 36 of alpha shape 34 that are shared by the convex hull.”;
	paragraph [0036] reciting “In one exemplary embodiment, this identification step is accomplished by computing the convex hull of point cloud 30, and then comparing the convex hull with alpha shape 34. In such an embodiment, the convex hull of point cloud 30 is computed using one of any number of known convex hull algorithms. The computed surface model generated by the convex hull algorithm, which is illustrated in FIG. 5 and is identified therein as reference numeral 43, represents the connections between the most exterior points 28 in point cloud 30, and therefore, a model comprising the outermost surfaces of the desired structure is generated. …”)
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Hauck, Thapliyal, Wicke, Gupta, Suzman, Han, Lee and Garg, with Voth so that a convex hull algorithm can be applied to the alpha shape to generate a 3D model.  This method ensures that an accurate 3D model of the point clouds placed within the voxel grid as disclosed by Hauck, Thapliyal, Wicke, Lee and Garg is properly converted into a 3D model of other composite 3D volumes. The computer-implemented method of claim 27, further comprising performing a smoothing operation on the composite surface model. (col. 3, lines 48-65 reciting “The resulting volumetric data is graphically depicted in FIG. 1A as voxel set 120. Voxel set 120 is the same as voxel set 110 except that for those voxels to which a plurality of points have been mapped, the attributes, e.g., intensity or color, density, etc. of the plurality of points are combined. More specifically, after the transformation process is completed (as described in more detail below), a resultant voxel mapped to an x', y', z'coordinate will be associated with a single, less complex, set of attributes. A sample of such a voxel is graphically represented in FIG. 1B as a voxel 125 containing a single point as opposed to multiple points. Those skilled in the art will appreciate that once transformation is complete, some locations in the voxel set 120 will not contain a voxel 125 because no data points in the point cloud 100 were mapped to that location. In addition, those skilled in the art will recognize that once transformation is complete, some voxels 125 may only correspond to one data point in the point cloud 100.”  	Combining the attributes of the points into a single attribute corresponds to smoothing as the attributes of the points becomes less complex or smoothed out. 	It would have been obvious to a person of ordinary skills in the art at the time of the invention to modify Hauck and Thapliyal so that its point cloud is used to generate a voxel set as shown in Lee because such a voxel set gives a reduced complexity.)
21.	Regarding Claim 29 (Previously presented), Lee further discloses The computer-implemented method of claim 28, wherein the first bounding box contains each of the first set of location data points and the second bounding box includes each of the second set of location data points. (col. 3, lines 19-47 reciting “FIGS. 1A and B illustrate the transformation of an irregular, unorganized cloud of data points 100 into a regular, organized volumetric data or "voxel" set 120. Point cloud 100 is a point set with a high magnitude of data points which may be represented in a 3D floating point, cartesian coordinate system having an x-axis, a y-axis and a z-axis. Voxel set 120 is a three-dimensional array of voxels represented in an alternate 3D integer, cartesian coordinate system having an x'-axis, a y'-axis, and a z'-axis. A voxel set may be a cube with equal x', y', and z' dimensions or it may be a box with unequal x', y', and z' dimensions. In accordance with the present invention, each point P(x, y, z) in the point cloud 100 and its associated set of attributes, such as intensity or color, normals, density and/or layer data, are mapped to a voxel V(x', y', z') in the voxel set 120. Given that the point cloud has a high magnitude of points, multiple points from the point cloud may be mapped to a single voxel. The mapping of multiple cloud points to voxels is graphically represented in FIG. 1A as voxel set 110. However, when two or more points are mapped to the same voxel, the disparate attribute sets of the mapped points are combined by the present invention so that each voxel in the voxel set is associated with only one set of attributes. This reduces the complexity of the resulting volumetric data. Hence, the transformation process can also be used for "complexity decimation." Complexity decimation is intended to reduce the complexity of the geometry to high-enough quality for the user's visualization needs, while trying to 
22.	Claim 34 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hauck, in view of Thapliyal, in view of Wicke, in view of Gupta, in view of Suzman, in view of Han, and further in view of DiAngelo et al. (U.S. Patent Application Publication No. 2009/0325125 A1).
23.	Regarding Claim 34 (Previously presented), while not explicitly disclosed by the combination of Hauck, Thapliyal, Wicke, Gupta, Suzman, and Han, DiAngelo discloses The non-transitory computer readable medium of claim 33, further comprising instructions executable to: generate a third surface model from the third set of location data points, the third surface model representative of the third region of the multi-dimensional anatomic structure of interest; and generate the composite surface model comprised of the first surface model, the second surface model, and the third surface model joined together, (paragraph [0051] reciting “... Although two regions are discussed in this example and elsewhere in this disclosure for forming a combined surface map, any number of "N" regions may be utilized, where N …”  	N regions implies there can be a third region that is combined with the first and/or second region as well.)	while the combination of wherein the composite surface model is generated via a Boolean Union approximation of the individual surface models. (paragraph [0172] reciting “In the next step of the process, step 206, computer 186 further modifies the surface model 205 of the framework by combining the remaining portion of the point cloud dataset (i.e. with the alignment pins removed) with a surface 
	It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Hauck, Thapliyal, Wicke, Gupta, Suzman, and Han with DiAngelo so that the union of the first, second and N regions of point clouds can be achieved using the Boolean union technique disclosed in DiAngelo.  This is a beneficial modification as DiAngelo discloses how to combine point cloud datasets while Hauck and Thapliyal discloses generating point cloud datasets so they can be combined to form a 3D model.
Response to Arguments
24.	Applicant’s arguments, see Remarks, filed 05/18/2021, with respect to the rejection(s) of claim(s) 21-40 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Han.
25.	Applicants’ argue on page 12 of the Remarks that the newly amended limitation calculate additional location data points based on the location of the location data point to obtain calculated location data points; altering a dimension of the bounding box to include the location data point and the calculated location data points; are not disclosed by any of the cited references.  Examiner introduces Han above.  Han allows a user to simply input commands to increase or decrease a size of the 3D virtual object.  Thus, the mesh model from Hauck and Thapliyal can be increase in size or decrease in size.  When the size of a model is increase, additional points are 
Allowable Subject Matter
26.	Claims 36-40 are allowed over previously cited references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
CONTACT	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK S CHEN whose telephone number is (571)270-7993.  The examiner can normally be reached on Mon - Fri 8-11:30 and 1:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/FRANK S CHEN/Primary Examiner, Art Unit 2611